Citation Nr: 1605054	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected aortic valve disease.

2.  Entitlement to an effective date earlier than April 24, 2009, for the grant of service connection for hypertension.

3.  Entitlement to an effective date earlier than April 24, 2009, for the grant of service connection for erectile dysfunction with special monthly compensation.

4.  Entitlement to aid and attendance or housebound benefits for the Veteran's sister and father.

(The issue of whether an overpayment of $12,006.43 created as a result of recoupment of attorney fees from the Veteran's benefits was validly created will be addressed in a separate Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an April 2010 rating decision, the RO granted service connection for hypertension and erectile dysfunction with special monthly compensation and assigned noncompensable ratings for both disabilities effective from April 24, 2009.  The Veteran perfected an appeal of the assigned effective dates.  In a May 2012 rating decision, the RO denied service connection for diabetes mellitus and denied aid and attendance or housebound benefits for the Veteran's sister and father.  The Veteran perfected an appeal of these denials.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 2010 rating decision assigned an effective date of April 24, 2009, for the grants of service connection for hypertension and erectile dysfunction, based upon claims received on that date, which were the first claims filed for those disabilities.

2.  Aid and attendance or housebound benefits for the Veteran's sibling or parent are not recognized VA benefits.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 24, 2009, the grant of service connection for hypertension have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date earlier than April 24, 2009, the grant of service connection for erectile dysfunction with special monthly compensation have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for aid and attendance or housebound benefits for the Veteran's sister and father have not been met.  38 U.S.C.A. § 5101 (West 2014); 38 C.F.R. § 3.351 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).

With respect to the Veteran's claims for earlier effective dates, in cases where service connection has been granted and an effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, the VCAA has been held not to apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  As discussed below, the issues in this case turn on statutory interpretation, and there is no material issue of fact to be determined.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

II.  Earlier Effective Dates

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
§ 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.

In the April 2010 rating decision on appeal, the RO granted service connection for both hypertension and erectile dysfunction and assigned an effective date of April 24, 2009, for both conditions.  This effective date is based upon a claim for these disabilities that was received by VA on April 24, 2009.

Neither the Veteran nor his representative have asserted that an earlier claim was filed, and a review of the claims file does not reveal the submission of any such claim, or of any statement that could be reasonably construed as a claim for service connection for hypertension or erectile dysfunction.

Rather, the Veteran's sole argument for an earlier effective date is that the conditions had their onset earlier than April 24, 2009.  See December 2013 VA Form 21-4138.  However, this is inconsistent with the applicable law.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but instead on the date that the application upon which service connection was eventually awarded was filed with VA).  As noted above, no such application was filed prior to April 24, 2009, and therefore an earlier effective date is not warranted for either hypertension or erectile dysfunction.

III.  Aid and Attendance or Housebound Benefits

The Veteran filed a claim seeking aid and attendance or housebound benefits for his sister and his father.

VA regulations provide special monthly compensation in the context of dependency and indemnity compensation, pension, and spouse's compensation ratings.  38 C.F.R. § 3.351 (2015).  Increased compensation or pension is payable to a veteran, a veteran's spouse, a veteran's surviving spouse, or a veteran's surviving parent, if the individual in question is in need of the aid and attendance of another person, or if the individual is housebound.  38 C.F.R. § 3.351(a)(1-6).  Unfortunately, with respect to a parent, the benefit is limited to a surviving parent, i.e., the parent of a deceased veteran.  As the Veteran in this case is not deceased, additional compensation for his father is not available under 38 C.F.R. § 3.351.  Similarly, the regulation does not provide for any additional compensation benefits for a veteran's siblings, or in this case, the Veteran's sister.

Because the benefit sought is not a cognizable claim within the regulations, it must be denied.


ORDER

An effective date earlier than April 24, 2009, for the grant of service connection for hypertension is denied.

An effective date earlier than April 24, 2009, for the grant of service connection for erectile dysfunction with special monthly compensation is denied.

Aid and attendance or housebound benefits for the Veteran's sister and father are denied.



REMAND

With respect to the Veteran's claim for service connection for diabetes mellitus, additional development is warranted.

The Veteran contends that he has diabetes mellitus secondary to his service-connected aortic valve disease.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

As part of his claim, a VA opinion was obtained in December 2011.  The examiner stated that there was no evidence that diabetes is caused by aortic valve disease.

Unfortunately, this opinion is not adequate.  First, the examiner did not provide any further rationale for the conclusion that diabetes was not caused by aortic valve disease.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Second, the examiner did not address the second prong of secondary service connection, namely whether diabetes was aggravated by aortic valve disease.  Therefore, an additional opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation examination with an appropriate examiner concerning his diagnosed diabetes mellitus.  The claims file must be made available to the examiner, and the examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding his diabetes.  Following completion of the examination and review of the claims file, the following questions should be addressed:

 a) Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus is caused by the service-connected aortic valve disease?

b) Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus is aggravated by the service-connected aortic valve disease?

In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary. If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case. Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

2.  Then readjudicate the claim for service connection for diabetes mellitus in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


